Citation Nr: 1217471	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-27 173 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 2009, for a 100 percent rating for major depressive disorder with bipolar disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 29, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1992 to November 1992 and January 1994 to May 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and April 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was conducted in June 2008.  The case was remanded in July 2008 and August 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of entitlement to TDIU prior to December 29, 2009 is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to December 29, 2009, the disability picture attributable to the Veteran's only service-connected disability (major depressive disorder with a bipolar disorder) did not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closes relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an effective date of prior to December 29, 2009, for a 100 percent rating for major depressive disorder with bipolar disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R.§ 4.7, including Diagnostic Code (DC) 9434 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all required notice regarding the effective date for 100 percent rating issue have been met.  VCAA letters were issued to the Veteran in April 2004 and March 2006 which set forth the responsibility of the parties in providing evidence, the manner of assigning disability ratings, and the manner of assigning effective dates.  Although the letters were issued in response to the Veteran's TDIU claim, the same essential matters apply to assigning schedular ratings.  The issue of an earlier effective date for the 100 percent schedular rating assigned by the RO during the course of processing the TDIU claim contemplates those same matters communicated to the Veteran in the 2004 and 2006 letters.  

The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, all pertinent evidence is of record.  The Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any pertinent evidence that remains outstanding.  With regard to the issue of an earlier effective date for the 100 percent rating for major depressive disorder with bipolar disorder, the Board finds that the duty to assist the Veteran has been met. 

Analysis

The Board has carefully reviewed the Veteran's statements and understands her argument in view of the procedural complexity of this case.  By way of history, the Veteran initially appealed an August 2004 rating decision in which the RO denied TDIU.  The Veteran presented testimony on this issue, and the Board remanded this issue on two occasions for development by the RO.  

However, in April 2010 (during the course of developing the TDIU issue), the RO determined that a 100 percent schedular rating was warranted, effective from December 29, 2009.  The Veteran then appealed from that decision arguing that the effective date should be earlier since she had been pursuing such a rating earlier.  

The Board believes that some clarification as to the nature of the two issues would be helpful at this point.  Under VA laws and regulations, there are two separate ways of being assigned a total rating.  One such way is via application of regulatory rating criteria for assignment of schedular ratings.  The other way is via a total rating based on individual unemployability due to service-connected disability (or TDIU).  Although both are avenues to being assigned a total rating, the criteria for each is somewhat different.  

Turning to the 100 percent schedular rating, the RO has determined that the criteria for such a rating were met as of the date of a VA examination on December 29, 2009.  The Veteran has appealed this date, but a reading of her communications suggests that she may be under the impression that this issue is the same one which she has been pursing all along.  However, it is a separate issue arising from the April 2010 rating decision.  

In looking to whether a 100 percent schedular rating is warranted prior to December 29, 2009, the Board must look to the schedular rating criteria.  In this regard, a 100 percent schedular rating for a psychiatric disorder under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, may be granted if there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closes relatives, own occupation, or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

After reviewing the totality of the evidence in the claims file (to include all private and VA medical records as well as the vocational rehabilitation file), the Board finds that the preponderance of the evidence is against entitlement to a 100 percent schedular rating prior to December 29, 2009.  The Board stresses to the Veteran that the types of symptoms listed as examples for a 100 percent schedular rating under Code contemplate a disability picture where there are symptoms which the Veteran has not developed.  Medical records prior to December 29, 2009, do show periods of significant psychiatric symptoms, but the Veteran was generally described as oriented.  There is no suggestion that she cannot remember names of close relatives, her own occupation, or her own name.  The Board acknowledges that some records describe periods where she had difficulty in dealing with daily activities at home and at work.  However, the overall record prior to December 29, 2009, does not show gross impairment in thought processes or communication.  Although she did admit on occasion that she felt about harming people at work, this did not appear to be a persistent symptom.  

In reaching this determination, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows with regard to the criteria for a 100 percent schedular rating prior to December 29, 2009. 

For example, on examination in July 2003 by Oscar D. Medina, MD, the Veteran was described as well-oriented to time and place with thought processes that were well-structured with unremarkable speech.  Her sight and judgment were good.  She was without psychotic features.  Dr. Medina assigned a Global Assessment of Functioning (GAF) score of 58. 

A December 2003 VA record shows a worsening of symptoms during December which was the anniversary month of the death of a young child.  She admitted to passive suicidal thought, but denied past suicidal attempts.  She admitted to becoming angry, but denied homicidal thoughts.  She was described as neatly groomed, coherent, and goal directed.  She was described as without psychotic features, and a GAF score of 55 was assigned.  

The Veteran was examined by Russell E. Brown, M.D. in September 2005.  She reported difficulty in being able to get simple things done, like getting the kids off to school and housekeeping.  She stated that she was currently working but had lost significant time from work.  Dr. Brown described her orientation as within normal limits.  Her appearance and hygiene were appropriate as was behavior.  An intermittent hallucination history was cited.  Homicidal ideation was present including thoughts of harming her managers at work.  A GAF score of 60 was assigned.  

Various other VA and private medical reports document clinical visits, hospitalizations, and mental health consultations from 2005 on.  These reports showed varied symptoms with periods of increase in symptoms and overall psychiatric impairment.  However, these items of evidence do not generally show the types of symptoms listed as examples for a 100 percent schedular rating under the General Rating Formula for Mental Disorders.  Her behavior was generally appropriate, there was no gross impairment in thought processes or communication, disorientation, or loss of memory for names of close relative, her own occupation or name.  

With regard to the GAF scores reported prior to December 29, 2009, the Board points out that the GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The evidence reflecting GAF scores prior to December 29, 2009, does not generally show scores that suggest the types of symptoms and degree of impairment listed for a 100 percent schedular rating.  The Board's reading of the criteria for a 100 percent schedular rating is that such criteria contemplate an individual who is borderline in touch with reality in terms of perceptions and or actions.  The Veteran's mental health impairment is certainly severe in nature, but the types of symptoms listed as examples in the rating criteria for a 100 percent rating have not been demonstrated. 

The Board's review of the evidence shows that the Veteran's service-connected disability is productive of serious symptoms and significant impairment.  The Board does not in any manner doubt the seriousness of the Veteran's disability.  However, the question before the Board is whether the demonstrated impairment more nearly approximates the level of impairment contemplated by the criteria for a 100 percent schedular rating.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against such a finding.  

In closing, the Board stresses to the Veteran that the other avenue for obtaining a total rating prior to December 29, 2009, is still in appellate status and is still to be decided.  That matter is addressed in the following Remand section of this decision. 


ORDER

Entitlement to an effective date prior to December 29, 2009, for a 100 percent schedular rating for major depressive disorder with bipolar disorder is not warranted.  To this extent, the appeal is denied.   



REMAND

Although the RO has assigned a 100 percent schedular rating from December 29, 2009, the Veteran's appeal for a total rating based on individual unemployability prior to this date is not moot.  It is still possible for the Veteran to be assigned a total rating based on individual unemployability prior to December 29, 2009, if the particular legal criteria for such a rating are met.  

In this regard, the Board directed certain actions in the most recent remand, including an examination and submission of the TDIU claim to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  The RO did not follow through with all remand directives since it incorrectly viewed the grant of the 100 percent schedular rating as rendering the entire TDIU claim moot.  Again, entitlement to TDIU prior to December 29, 2009, is not moot and is still in appellate status.  Further remand is necessary for completion of the prior Board remand instructions. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After undertaking any additional development deemed necessary, the RO should submit the TDIU claim for the period prior to December 29, 2009, to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

2.  After a determination is made by the Director, Compensation and Pension Service, if entitlement to TDIU prior to December 29, 2009, remains denied, then the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


